GARB, J.,
May 3, 1972. — I concur in the result reached by the majority. I believe that the asking of this question was in violation of the Act of March 15, 1911, but that that does not, ipso facto, mandate a grant of a new trial. The objection to the question having been sustained and the jury admonished to disregard the question, in the absence of a motion for a mistrial or for circumstances showing undue prejudice to defendant, I believe there was no error in the context of this case. See Commonwealth v. Feiling, 214 Pa. Superior Ct. 207 (1969).
However, I disagree with the construction of the *384second exception to the act as construed by the majority. I do not believe that the second exception to the Act of 1911 controls the circumstances of the instant case. I believe that this exception applies only when a codefendant is on trial in a joint trial with defendant who testifies against him. The intended purpose of this exception, as I see it, is to protect the codefendant on trial against the testimony of another codefendant in the same trial attempting to exculpate himself by inculpating his codefendant. In such circumstances, this exception places the codefendant against whom the testimony is offered in the same position he would be in with respect to any witness testifying against him. In such case he would be permitted to cross-examine such witness on the witness’ past criminal record for the purpose of impairing the witness’ credibility and the Act of 1911 would not constitute an impediment thereto. However, such rationale does not apply where a single defendant on trial testifies in such manner as to inculpate another person not then on trial, although he may be named in another bill of indictment or may be named as a coconspirator. In such case, the exception does not apply and defendant should be protected by the act.